              Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 1 of 19




 1                                                                      HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
     HUNTERS CAPITAL, LLC, et al.,
10                                                       Case No. 20-cv-00983-TSZ
                             Plaintiffs,
11                                                       CITY OF SEATTLE’S ANSWER
                 v.                                      TO SECOND AMENDED CLASS
12                                                       ACTION COMPLAINT
     CITY OF SEATTLE,
13
                             Defendant.
14

15          The City of Seattle (City), by and through its undersigned attorneys of record, hereby

16   answers Plaintiffs’ Second Amended Class Action Complaint (Dkt. 28) as follows.

17                                            I.      OVERVIEW

18          1.        The City admits that the United States Constitution states what is stated therein.

19   The City lacks sufficient information to admit or deny the allegations in the second and third

20   sentences of paragraph 1 and therefore denies them.

21          2.        The City lacks sufficient information to admit or deny the allegations in the first and

22   second sentences of paragraph 2 and therefore denies them. The City denies the allegations in the

23   third sentence of paragraph 2.

24          3.        The City denies the allegations of paragraph 3.

25          4.        The City denies the allegations of paragraph 4.


                                                                                          LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                   HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 1                                          999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                               TEL (206) 623-1700 FAX (206) 623-8717
              Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 2 of 19




 1          5.     The City denies the allegations of paragraph 5.

 2          6.     The City denies the allegations of paragraph 6.

 3          7.     The City denies the allegations of paragraph 7.

 4          8.     The City denies the allegations of paragraph 8.

 5          9.     The City denies the allegations of paragraph 9.

 6          10.    The City denies the allegations of paragraph 10.

 7          11.    The City denies the allegations of paragraph 11.

 8          12.    The City lacks sufficient information to admit or deny the allegations in the first

 9   sentence of paragraph 12 and therefore denies them. The City denies the allegations in the second

10   sentence of paragraph 12.

11                                           II.     PARTIES

12          13.    The City lacks sufficient information to admit or deny the characterizations of the

13   plaintiffs in paragraph 13 and therefore denies them. The City denies the remainder of paragraph

14   13.

15          14.    The City lacks sufficient information to admit or deny the allegations in paragraph

16   14 and therefore denies them.

17          15.    The City lacks sufficient information to admit or deny the allegations in paragraph

18   15 and therefore denies them.

19          16.    The City lacks sufficient information to admit or deny the allegations in paragraph

20   16 and therefore denies them.

21          17.    The City lacks sufficient information to admit or deny the allegations in paragraph

22   17 and therefore denies them.

23          18.    The City lacks sufficient information to admit or deny the allegations in paragraph

24   18 and therefore denies them.

25          19.    The City lacks sufficient information to admit or deny the allegations in paragraph


                                                                                       LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 2                                       999 THIRD AVENUE, SUITE 4400
                                                                              SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                            TEL (206) 623-1700 FAX (206) 623-8717
              Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 3 of 19




 1   19 and therefore denies them.

 2          20.    The City lacks sufficient information to admit or deny the allegations in paragraph

 3   20 and therefore denies them.

 4          21.    The City lacks sufficient information to admit or deny the allegations in paragraph

 5   21 and therefore denies them.

 6          22.    The City lacks sufficient information to admit or deny the allegations in paragraph

 7   22 and therefore denies them.

 8          23.    The City lacks sufficient information to admit or deny the allegations in paragraph

 9   23 and therefore denies them.

10          24.    The City lacks sufficient information to admit or deny the allegations in paragraph

11   24 and therefore denies them.

12          25.    The City lacks sufficient information to admit or deny the allegations in paragraph

13   25 and therefore denies them.

14          26.    The City lacks sufficient information to admit or deny the allegations in paragraph

15   26 and therefore denies them.

16          27.    The City lacks sufficient information to admit or deny the allegations in paragraph

17   27 and therefore denies them.

18          28.    The City lacks sufficient information to admit or deny the allegations in paragraph

19   28 and therefore denies them.

20          29.    The City lacks sufficient information to admit or deny the allegations in paragraph

21   29 and therefore denies them.

22          30.    The City lacks sufficient information to admit or deny the allegations in paragraph

23   30 and therefore denies them.

24          31.    The City admits that the City of Seattle is a municipality within the State of

25   Washington, that the Seattle Police Department is a department of the City, that Jenny Durkan is


                                                                                       LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 3                                       999 THIRD AVENUE, SUITE 4400
                                                                              SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                            TEL (206) 623-1700 FAX (206) 623-8717
              Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 4 of 19




 1   the Mayor of the City, that the Mayor of the City is the chief executive officer of the City, and that

 2   the Mayor of the City is a policymaker for the City, and denies the remaining allegations of

 3   paragraph 31.

 4                                  III.   JURISDICTION AND VENUE

 5          32.      Paragraph 32 states legal conclusions to which no response is required.

 6          33.      Paragraph 33 states legal conclusions to which no response is required.

 7                                   IV.    FACTUAL ALLEGATIONS

 8          34.      The City denies the allegations of paragraph 34.

 9          35.      The City admits that it used barriers in managing the Cal Anderson Park area during

10   June 2020 and otherwise denies the allegations of paragraph 35.

11          36.      The City denies the allegations of paragraph 36.

12          37.      The City admits that during June 2020 some people called the Cal Anderson Park

13   area Free Capitol Hill, CHAZ, and CHOP and otherwise denies the allegations of paragraph 37.

14          38.      The City admits that the area referred to as the CHOP was bounded approximately

15   by East Denny Way, 13th Avenue, East Pike Street, and Broadway and that Cal Anderson Park

16   and sixteen city blocks are within that area, and otherwise denies the allegations of paragraph 38.

17          39.      The City denies the allegations of paragraph 39.

18          40.      The City denies the allegations of paragraph 40.

19          41.      The City admits that during June 2020 there were tents on some streets, sidewalks,

20   and Cal Anderson Park, lacks sufficient information to admit or deny whether the photographs

21   depict what they are claimed to depict and therefore denies the same, and otherwise denies the

22   allegations of paragraph 41.

23          42.      The City admits that during June 2020 persons painted graffiti on surfaces in the

24   Cal Anderson Park area and that during June 2020 some property owners and the City removed or

25   painted over graffiti on surfaces in the Cal Anderson Park area, lacks sufficient information to


                                                                                        LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                 HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 4                                        999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                             TEL (206) 623-1700 FAX (206) 623-8717
              Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 5 of 19




 1   admit or deny whether some business owners were threatened with retaliation and therefore denies

 2   the same, lacks sufficient information to admit or deny whether the photographs depict what they

 3   are claimed to depict and therefore denies the same, and otherwise denies the allegations of

 4   paragraph 42.

 5          43.      The City admits that persons sold food and other items during the time and in the

 6   area at issue, but otherwise denies the allegations of paragraph 43.

 7          44.      The City lacks sufficient information to admit or deny the allegations in paragraph

 8   44 and therefore denies the same.

 9          45.      The City lacks sufficient information to admit or deny that persons demanded

10   business owners release individuals who were caught committing crimes or that persons attempted

11   to perform their own crime investigations and therefore denies the same, and otherwise denies the

12   allegations of paragraph 45.

13          46.      The City admits that speeches, debates, movies, music, and various other activities

14   occurred during the time and in the area at issue, but otherwise denies the allegations of paragraph

15   46.

16          47.      The City lacks sufficient information to admit or deny the allegations in paragraph

17   47 and therefore denies the same.

18          48.      The City admits that Cal Anderson Park was within the area described by some

19   persons as the CHOP, is approximately 7 acres in area, and is owned by the City. The City admits

20   that the City provided hand-washing stations and portable toilets during the time and in the area at

21   issue. The City otherwise denies the allegations in paragraph 48.

22          49.      The City denies the allegations in paragraph 49 and lacks sufficient information to

23   admit or deny whether the photographs depict what they are claimed to depict and therefore denies

24   the same.

25          50.      The City lacks sufficient information to admit or deny whether local residents were


                                                                                         LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                  HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 5                                         999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                              TEL (206) 623-1700 FAX (206) 623-8717
              Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 6 of 19




 1   threatened and therefore denies that allegation, lacks sufficient information to admit or deny

 2   whether the photographs depict what they are claimed to depict and therefore denies the same, and

 3   otherwise denies the allegations in paragraph 50.

 4          51.      The City admits that persons planted gardens in Cal Anderson Park during the time

 5   at issue, lacks sufficient information to admit or deny whether the photographs depict what they

 6   are claimed to depict and therefore denies the same, and otherwise denies the allegations in

 7   paragraph 51.

 8          52.      The City lacks sufficient information to admit or deny whether any of plaintiffs’

 9   properties overlook, border, or are adjacent to Cal Anderson Park or to admit or deny what

10   plaintiffs saw and therefore denies the same, and otherwise denies the allegations in paragraph 52.

11          53.      The City lacks sufficient information to admit or deny the allegations in paragraph

12   53 and therefore denies the same.

13          54.      The City denies the allegations in paragraph 54.

14          55.      The City denies the allegations in paragraph 55.

15          56.      The City admits that Seattle Police Department Chief Carmen Best said what she

16   said and otherwise denies the allegations in paragraph 56.

17          57.      The City denies the allegations in paragraph 57.

18          58.      The City admits that two persons were shot in the approximate area and during the

19   approximate time specified, that one of the persons shot died and that no persons have been

20   criminally charged as perpetrators of the shootings. The City otherwise denies the allegations in

21   paragraph 58.

22          59.      The City admits that the video purports to show what it purports to show, but

23   otherwise denies the allegations in paragraph 59.

24          60.      The City admits that a person was shot in the approximate area and during the

25   approximate time specified, lacks sufficient information to admit or deny how the person was


                                                                                        LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                 HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 6                                        999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                             TEL (206) 623-1700 FAX (206) 623-8717
              Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 7 of 19




 1   transported and therefore denies the same, and otherwise denies the allegations in paragraph 60.

 2          61.      The City admits that Seattle Police Department Chief Carmen Best said what she

 3   said and otherwise denies the allegations in paragraph 61.

 4          62.      The City admits that two persons were shot in the approximate area and during the

 5   approximate time specified and that one of the people who was shot died, and lacks sufficient

 6   information to admit or deny the condition of the second person and therefore denies the same.

 7   The City otherwise denies the allegations in paragraph 62.

 8          63.      The City lacks sufficient information to admit or deny the allegations in paragraph

 9   63 and therefore denies the same.

10          64.      The City lacks sufficient information to admit or deny how the persons were

11   transported and therefore denies the same, and otherwise denies the allegations in paragraph 64.

12          65.      The City admits that the SPD blotter said what it said and that no persons have been

13   criminally charged as perpetrators of the shooting. The City otherwise denies the allegations of

14   paragraph 65.

15          66.      The City lacks sufficient information to admit or deny the allegations in paragraph

16   66 and therefore denies the same.

17          67.      The City admits that two persons died after being shot in the approximate area and

18   at the approximate time at issue. The City is without sufficient information to admit or deny the

19   remaining information in paragraph 67, in part because the City does not know how plaintiffs

20   define the boundaries of “the Capitol Hill neighborhood.”

21          68.      The City denies the allegations in paragraph 68.

22          69.      The City denies the allegations in paragraph 69.

23          70.      The City denies the allegations in paragraph 70.

24          71.      The City denies the allegations in paragraph 71.

25          72.      The City denies the allegations in paragraph 72.


                                                                                        LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                 HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 7                                        999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                             TEL (206) 623-1700 FAX (206) 623-8717
              Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 8 of 19




 1           73.    The City denies the allegations in paragraph 73.

 2           74.    The City denies the allegations in paragraph 74.

 3           75.    The City denies the allegations in paragraph 75.

 4           76.    The City denies the allegations in paragraph 76.

 5           77.    The City denies the allegations in paragraph 77.

 6           78.    The City admits that Seattle Police Department Chief Carmen Best said what she

 7   said and otherwise denies the allegations in paragraph 78.

 8           79.    The City denies the allegations in paragraph 79.

 9           80.    The City denies the allegations in paragraph 80.

10           81.    The City denies the allegations in paragraph 81.

11           82.    The City lacks sufficient information to admit or deny the allegations in paragraph

12   82 and therefore denies the same.

13           83.    The City denies the first, second, and fifth sentences of paragraph 83. The City

14   lacks sufficient information to admit or deny the remaining allegations of paragraph 83 and

15   therefore denies the same.

16           84.    The City lacks sufficient information to admit or deny the allegations paragraph 84

17   and therefore denies the same.

18           85.    The City denies the last sentence of paragraph 85. The City lacks sufficient

19   information to admit or deny the remaining allegations of paragraph 85 and therefore denies the

20   same.

21           86.    The City lacks sufficient information to admit or deny the allegations of paragraph

22   86 and therefore denies the same.

23           87.    The City lacks sufficient information to admit or deny the allegations of paragraph

24   87 and therefore denies the same.

25           88.    The City lacks sufficient information to admit or deny the allegations of paragraph


                                                                                       LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 8                                       999 THIRD AVENUE, SUITE 4400
                                                                              SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                            TEL (206) 623-1700 FAX (206) 623-8717
              Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 9 of 19




 1   88 and therefore denies the same.

 2          89.    The City lacks sufficient information to admit or deny the allegations of paragraph

 3   89 and therefore denies the same.

 4          90.    The City lacks sufficient information to admit or deny the allegations of paragraph

 5   90 and therefore denies the same.

 6          91.    The City denies the allegations in paragraph 91.

 7          92.    The City lacks sufficient information to admit or deny the allegations of paragraph

 8   92 and therefore denies the same.

 9          93.    The City lacks sufficient information to admit or deny the allegations of paragraph

10   93 and therefore denies the same.

11          94.    The City denies the allegations in paragraph 94.

12          95.    The City lacks sufficient information to admit or deny the allegations of paragraph

13   95 and therefore denies the same.

14          96.    The City lacks sufficient information to admit or deny the allegations of paragraph

15   96 and therefore denies the same.

16          97.    The City lacks sufficient information to admit or deny the allegations of paragraph

17   97 and therefore denies the same.

18          98.    The City lacks sufficient information to admit or deny the allegations of paragraph

19   98 and therefore denies the same.

20          99.    The City denies the allegations in paragraph 99.

21          100.   The City lacks sufficient information to admit or deny the allegations of paragraph

22   100 and therefore denies the same.

23          101.   The City lacks sufficient information to admit or deny the allegations of paragraph

24   101 and therefore denies the same.

25          102.   The City lacks sufficient information to admit or deny the allegations of paragraph


                                                                                      LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                               HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 9                                      999 THIRD AVENUE, SUITE 4400
                                                                             SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                           TEL (206) 623-1700 FAX (206) 623-8717
             Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 10 of 19




 1   102 and therefore denies the same.

 2           103.   The City lacks sufficient information to admit or deny the allegations of paragraph

 3   103 and therefore denies the same.

 4           104.   The City lacks sufficient information to admit or deny the allegations of paragraph

 5   104 and therefore denies the same.

 6           105.   The City denies that it ignored anyone’s concerns. The City lacks sufficient

 7   information to admit or deny the remaining allegations of paragraph 105 and therefore denies the

 8   same.

 9           106.   The City admits that Capitol Hill is a diverse neighborhood, that it is known for its

10   minority presence and as a center for Seattle’s LGBTQ+ community, and that many small business

11   owners in the area are minority owned. The City otherwise denies the allegations in paragraph

12   106.

13           107.   The City lacks sufficient information to admit or deny the allegations of paragraph

14   107 and therefore denies the same.

15           108.   The City lacks sufficient information to admit or deny the allegations of paragraph

16   108 and therefore denies the same.

17           109.   The City denies that the actions it took constituted “support” for the CHOP. The

18   City lacks sufficient information to admit or deny the remaining allegations of paragraph 105 and

19   therefore denies the same.

20           110.   The City admits that it provided hand-washing stations and portable toilets in the

21   area and during the time at issue. The City denies the remaining allegations in paragraph 110.

22           111.   The City lacks sufficient information to admit or deny the allegations of paragraph

23   111 and therefore denies the same.

24           112.   The City lacks sufficient information to admit or deny the allegations of paragraph

25   112 and therefore denies the same.


                                                                                       LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 10                                      999 THIRD AVENUE, SUITE 4400
                                                                              SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                            TEL (206) 623-1700 FAX (206) 623-8717
             Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 11 of 19




 1          113.   The City lacks sufficient information to admit or deny the allegations of paragraph

 2   113 and therefore denies the same.

 3          114.   The City lacks sufficient information to admit or deny the allegations of paragraph

 4   114 and therefore denies the same.

 5          115.   The City lacks sufficient information to admit or deny the allegations of paragraph

 6   115 and therefore denies the same.

 7          116.   The City lacks sufficient information to admit or deny the allegations of paragraph

 8   116 and therefore denies the same.

 9          117.   The City lacks sufficient information to admit or deny the allegations of paragraph

10   117 and therefore denies the same.

11          118.   The City lacks sufficient information to admit or deny the allegations of paragraph

12   118 and therefore denies the same.

13          119.   The City lacks sufficient information to admit or deny the allegations of paragraph

14   119 and therefore denies the same.

15          120.   The City lacks sufficient information to admit or deny the allegations of paragraph

16   120 and therefore denies the same.

17          121.   The City lacks sufficient information to admit or deny the allegations of paragraph

18   121 and therefore denies the same.

19          122.   The City lacks sufficient information to admit or deny the allegations of paragraph

20   122 and therefore denies the same.

21          123.   The City lacks sufficient information to admit or deny the allegations of paragraph

22   123 and therefore denies the same.

23          124.   The City lacks sufficient information to admit or deny the allegations of paragraph

24   124 and therefore denies the same.

25          125.   The City lacks sufficient information to admit or deny the allegations of paragraph


                                                                                     LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                              HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 11                                    999 THIRD AVENUE, SUITE 4400
                                                                            SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                          TEL (206) 623-1700 FAX (206) 623-8717
             Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 12 of 19




 1   125 and therefore denies the same.

 2           126.   The City denies that the City is responsible for any losses and otherwise lacks

 3   sufficient information to admit or deny the allegations of paragraph 126 and therefore denies the

 4   same.

 5           127.   The City lacks sufficient information to admit or deny the allegations of paragraph

 6   127 and therefore denies the same.

 7           128.   The City lacks sufficient information to admit or deny the allegations of paragraph

 8   128 and therefore denies the same.

 9           129.   The City lacks sufficient information to admit or deny the allegations of paragraph

10   129 and therefore denies the same.

11           130.   The City admits that the identified writing says what it says but otherwise denies the

12   allegations of paragraph 130.

13           131.   The City lacks sufficient information to admit or deny the allegations of paragraph

14   131 and therefore denies the same.

15           132.   The City lacks sufficient information to admit or deny the allegations of paragraph

16   132 and therefore denies the same.

17           133.   The City lacks sufficient information to admit or deny the allegations of paragraph

18   133 and therefore denies the same.

19           134.   The City denies that the City enabled lawlessness and otherwise lacks sufficient

20   information to admit or deny the allegations of paragraph 134 and therefore denies the same.

21           135.   The City lacks sufficient information to admit or deny the allegations of paragraph

22   135 and therefore denies the same.

23           136.   The City lacks sufficient information to admit or deny the allegations of paragraph

24   136 and therefore denies the same.

25           137.   The City lacks sufficient information to admit or deny the allegations of paragraph


                                                                                       LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 12                                      999 THIRD AVENUE, SUITE 4400
                                                                              SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                            TEL (206) 623-1700 FAX (206) 623-8717
             Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 13 of 19




 1   137 and therefore denies the same.

 2           138.   The City lacks sufficient information to admit or deny the allegations of paragraph

 3   138 or that the photograph depicts what it is claimed to depict and therefore denies the same.

 4           139.   The City denies the first sentence of paragraph 139. The City lacks sufficient

 5   information to admit or deny the remaining allegations of paragraph 139 and therefore denies the

 6   same.

 7           140.   The City lacks sufficient information to admit or deny the allegations of paragraph

 8   140 and therefore denies the same.

 9           141.   The City lacks sufficient information to admit or deny the allegations of paragraph

10   141 and therefore denies the same.

11           142.   The City denies that it is responsible for the losses plaintiffs allege. The City lacks

12   sufficient information to admit or deny the remaining allegations of paragraph 142 and therefore

13   denies the same.

14           143.   The City admits the first sentence of paragraph 143. The City denies the remaining

15   allegations in paragraph 143.

16           144.   The City denies that it “supported the ongoing occupation of CHOP.” The City

17   lacks sufficient information to admit or deny the remaining allegations of paragraph 144 and

18   therefore denies the same.

19           145.   The City lacks sufficient information to admit or deny the allegations of paragraph

20   145 and therefore denies the same.

21           146.   The City admits that Hunters Capital wrote to the City but denies the remainder of

22   the last sentence of paragraph 146. The City lacks sufficient information to admit or deny the

23   remaining allegations of paragraph 146 and therefore denies the same.

24           147.   The City lacks sufficient information to admit or deny the allegations of paragraph

25   147 and therefore denies the same.


                                                                                        LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                 HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 13                                       999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                             TEL (206) 623-1700 FAX (206) 623-8717
             Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 14 of 19




 1          148.   The City lacks sufficient information to admit or deny the allegations of paragraph

 2   148 and therefore denies the same.

 3          149.   The City lacks sufficient information to admit or deny the allegations of paragraph

 4   149 and therefore denies the same.

 5          150.   The City lacks sufficient information to admit or deny the allegations of paragraph

 6   150 and therefore denies the same.

 7          151.   The City lacks sufficient information to admit or deny the allegations of paragraph

 8   151 and therefore denies the same.

 9          152.   The City lacks sufficient information to admit or deny the allegations of paragraph

10   152 and therefore denies the same.

11          153.   The City lacks sufficient information to admit or deny the allegations of paragraph

12   153 and therefore denies the same.

13          154.   The City denies the allegations in paragraph 154.

14          155.   The City lacks sufficient information to admit or deny the allegations of paragraph

15   155 and therefore denies the same.

16          156.   The City lacks sufficient information to admit or deny the allegations of paragraph

17   156 and therefore denies the same.

18          157.   The City denies that it is responsible for the damages plaintiffs allege. The City

19   lacks sufficient information to admit or deny the remaining allegations of paragraph 157 and

20   therefore denies the same.

21          158.   The City lacks sufficient information to admit or deny the allegations of paragraph

22   158 and therefore denies the same.

23          159.   The City lacks sufficient information to admit or deny the allegations of paragraph

24   159 and therefore denies the same.

25          160.   The City lacks sufficient information to admit or deny the allegations of paragraph


                                                                                       LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 14                                      999 THIRD AVENUE, SUITE 4400
                                                                              SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                            TEL (206) 623-1700 FAX (206) 623-8717
             Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 15 of 19




 1   160 and therefore denies the same.

 2          161.    The City lacks sufficient information to admit or deny the allegations of paragraph

 3   161 and therefore denies the same.

 4          162.    The City lacks sufficient information to admit or deny the allegations of paragraph

 5   162 and therefore denies the same.

 6          163.    The City lacks sufficient information to admit or deny the allegations of paragraph

 7   163 and therefore denies the same.

 8          164.    The City denies the allegations in paragraph 164.

 9          165.    The City admits that persons said what they said, that the City stated what it stated,

10   and that Mayor Durkan personally visited the area at issue during the time period at issue. The

11   City otherwise denies the allegations in paragraph 165.

12          166.    The City admits that Mayor Durkan’s order effective July 1, 2020, states what it

13   states. The City otherwise denies the allegations in paragraph 166.

14          167.    The City denies the allegations in paragraph 167.

15          168.    The City denies the allegations in paragraph 168.

16          169.    The City denies the allegations in paragraph 169.

17          170.    The City denies the allegations in paragraph 170.

18          171.    The City denies the allegations in paragraph 171.

19          172.    The City admits that persons said what they said and that the City stated what it

20   stated. The City denies the remaining allegations in paragraph 172.

21          173.    The City admits that persons said what they said and that the City stated what it

22   stated. The City denies the remaining allegations in paragraph 173.

23          174.    The City denies the allegations in paragraph 174.

24          175.    The City denies the allegations in paragraph 175.

25


                                                                                        LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                 HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 15                                       999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                             TEL (206) 623-1700 FAX (206) 623-8717
           Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 16 of 19




 1                                 V.      CLASS ALLEGATIONS

 2         176.   The City admits that the plaintiffs seek what they seek.

 3         177.   The City admits that the plaintiffs seek what they seek.

 4         178.   The City denies the allegations in paragraph 178.

 5         179.   The City denies the allegations in paragraph 179.

 6         180.   The City denies the allegations in paragraph 180.

 7         181.   The City denies the allegations in paragraph 181.

 8         182.   The City denies the allegations in paragraph 182.

 9         183.   The City denies the allegations in paragraph 183.

10         184.   The City denies the allegations in paragraph 184.

11         185.   The City denies the allegations in paragraph 185.

12                                   VI.    CLAIM FOR RELIEF

13                 FIRST CAUSE OF ACTION – PROCEDURAL DUE PROCESS

14         186.   The City responds to each allegation as it responded before.

15         187.   Paragraph 187 states legal conclusions to which no response is required.

16         188.   The City denies the allegations in paragraph 188.

17         189.   Paragraph 189 states legal conclusions to which no response is required.

18         190.   The City denies the allegations in paragraph 190.

19         191.   The City denies the allegations in paragraph 191.

20         192.   The City denies the allegations in paragraph 192.

21         193.   The City denies the allegations in paragraph 193.

22         194.   The City denies the allegations in paragraph 194.

23                SECOND CAUSE OF ACTION – SUBSTANTIVE DUE PROCESS

24         195.   The City responds to each allegation as it responded before.

25         196.   Paragraph 196 states legal conclusions to which no response is required.


                                                                                      LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                               HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 16                                     999 THIRD AVENUE, SUITE 4400
                                                                             SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                           TEL (206) 623-1700 FAX (206) 623-8717
           Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 17 of 19




 1         197.   The City denies the allegations in paragraph 197.

 2         198.   The City denies the allegations in paragraph 198.

 3         199.   The City denies the allegations in paragraph 199.

 4         200.   The City denies the allegations in paragraph 200.

 5                            THIRD CAUSE OF ACTION – TAKING

 6         201.   The City responds to each allegation as it responded before.

 7         202.   Paragraph 202 states legal conclusions to which no response is required.

 8         203.   The City denies the allegations in paragraph 203.

 9         204.   The City denies the allegations in paragraph 204.

10         205.   The City denies the allegations in paragraph 205.

11         206.   The City denies the allegations in paragraph 206.

12                       FOURTH CAUSE OF ACTION – NEGLIGENCE

13         207.   The City responds to each allegation as it responded before.

14         208.   The City denies the allegations in paragraph 208.

15         209.   The City denies the allegations in paragraph 209.

16         210.   The City denies the allegations in paragraph 210.

17         211.   The City denies the allegations in paragraph 211.

18         212.   The City denies the allegations in paragraph 212.

19         213.   The City denies the allegations in paragraph 213.

20                           FIFTH CAUSE OF ACTION – NUISANCE

21         214.   The City responds to each allegation as it responded before.

22         215.   The City denies the allegations in paragraph 215.

23         216.   The City denies the allegations in paragraph 216.

24         217.   The City denies the allegations in paragraph 217.

25         218.   The City denies the allegations in paragraph 218.


                                                                                      LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                               HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 17                                     999 THIRD AVENUE, SUITE 4400
                                                                             SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                           TEL (206) 623-1700 FAX (206) 623-8717
                Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 18 of 19




 1          219.     The City denies the allegations in paragraph 219.

 2          220.     The City denies the allegations in paragraph 220.

 3                                          VII.   JURY DEMAND

 4          The City acknowledges the plaintiffs’ demand for a trial by jury.

 5                                        VIII. PRAYER FOR RELIEF

 6          No answer is required to the plaintiffs’ prayer for relief.

 7                              AFFIRMATIVE AND OTHER DEFENSES

 8          Without assuming any burden it would not otherwise bear, the City asserts the following

 9   affirmative and other defenses.

10          1.       Plaintiffs and putative class members fail to state a claim upon which relief may be

11   granted.

12          2.       The claims of plaintiffs and putative class members may be barred, in whole or in

13   part, by application of the doctrine of discretionary immunity.

14          3.       The claims of plaintiffs and putative class members may be barred, in whole or in

15   part, by application of the public duty doctrine.

16          4.       The damages of plaintiffs and putative class members, if any, may have been

17   caused or contributed to by the fault of other entities or persons, some of whose identities may

18   never be determined but whose actions are outlined in the plaintiffs’ complaint.

19          5.       The damages of plaintiffs and putative class members, if any, may be reduced for

20   failure to take reasonable steps to mitigate damages.

21          6.       The claims of plaintiffs and putative class members may be barred, in whole or in

22   part, by their contributory fault or contributory negligence.

23          7.       The claims of plaintiffs and putative class members may be barred, in whole or in

24   part, by their assumption of risk.

25          8.       The claims of plaintiffs and putative class members are barred for failure to give


                                                                                          LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                   HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 18                                         999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                               TEL (206) 623-1700 FAX (206) 623-8717
             Case 2:20-cv-00983-TSZ Document 34 Filed 11/13/20 Page 19 of 19




 1   timely notice of a tort claim before commencing the action.

 2          9.      Plaintiffs Onxy Homeowners Association, Madrona Real Estate Services LLC,

 3   Madrona Real Estate Investors IV LLC, Madrona Real Estate Investors VI LLC, 12th and Pike

 4   Associates LLC, Hunters Capital, LLC, Olive ST Apartments LLC, and Redside Partners LLC

 5   lack standing to sue for damages allegedly incurred by the tenants, residents, and owners in the

 6   buildings they manage and / or own.

 7          DATED this 13th day of November, 2020.

 8                                                 PETER S. HOLMES
                                                   Seattle City Attorney
 9
                                                   By: s/ Joseph Groshong
10                                                     Joseph Groshong, WSBA# 41593
                                                       Assistant City Attorney
11
                                                       Seattle City Attorney’s Office
12                                                     701 Fifth Avenue, Suite 2050
                                                       Seattle, WA 98104
13                                                     Tel: (206) 684-8200
                                                       Fax: (206) 684-8284
14                                                     Joseph.Groshong@seattle.gov

15
                                                   HARRIGAN LEYH FARMER & THOMSEN LLP
16
                                                   By: s/ Arthur W. Harrigan, Jr.
17
                                                   By: s/ Tyler L. Farmer
18                                                 By: s/ Kristin E. Ballinger
                                                       Arthur W. Harrigan, Jr., WSBA #1751
19                                                     Tyler L. Farmer, WSBA #39912
                                                       Kristin E. Ballinger, WSBA #28253
20                                                     999 Third Avenue, Suite 4400
                                                       Seattle, WA 98104
21                                                     Tel: (206) 623-1700
                                                       Fax: (206) 623-8717
22                                                     arthurh@harriganleyh.com
23                                                     tylerf@harriganleyh.com
                                                       kristinb@harriganleyh.com
24
                                                   Attorneys for City of Seattle
25


                                                                                       LAW OFFICES
     CITY OF SEATTLE’S ANSWER TO SECOND                                HARRIGAN LEYH FARMER & THOMSEN LLP
     AMENDED CLASS ACTION COMPLAINT - 19                                      999 THIRD AVENUE, SUITE 4400
                                                                              SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                            TEL (206) 623-1700 FAX (206) 623-8717
